Title: From Thomas Jefferson to Robert Smith, 6 September 1804
From: Jefferson, Thomas
To: Smith, Robert


               
                  
                     Dear Sir
                  
                  Monticello Sep. 6. 04.
               
               Can you inform me of the progress made in the gunboats, where they are building, and when they may probably be ready. were they now ready I should certainly make a proposition to send the whole to New York & to clear out that harbour. should they be ready by the meeting of Congress, and the armed vessels still lying in that port, we might consult Congress on the measure.
               After waiting almost to the 12th. hour to get all the information I could respecting characters at N. Orleans, I have, on consultation with mr Madison, sent on commissions. the arrangement is very much what had been approved by the heads of departments separately & provisionally, with a few alterations shewn to be proper by subsequent information: to wit:
               Governor. Claiborne.
               Secretary James Brown.
               Judges of the Superior court. Kirby & Prevost. a commission is still reserved for Pinckney
               Attorney. Mahlone Dickerson.   District judge. Hall of S.C.
               Marshal, Urquhart, or Clouet, or Guillot, or some other native Frenchman.
               
                  
                     Legislative council.
                     Morgan, Clarke, Watkins, Jones, Roman & Wikoff certain.
                  
                  
                     
                     Dow or George Pollock at the discretion of Claiborne.
                  
                  
                     
                     Boré, Poydrasse & Bellechasse certain
                  
                  
                     
                     & three out of the following 5. at the discretion of Claiborne, to wit
                  
                  
                     
                     Derbigny, Detrahan, Dubuys, Cantarelle, Sauvé.
                  
               
               In this composition the several interests American & French, city & country, mercantile & agricultural, have been respected as much as possible. Claiborne, as you know, was not the person originally intended. but that person cannot now be appointed: and Claiborne’s conduct has on the whole been so prudent & conciliatory, that no secondary character could have a better right. I have been able too by a frank private explanation to let him consider his appointment perhaps as ad interim only. I propose to be at Washington the last day of this month. mr Gallatin was to leave N.Y. 3. days ago. affectionate salutns.
               
                  
                     Th: Jefferson
                  
               
            